* Sedgwick, J.
There is no doubt that an actual cotporeal seisin, or a right to such seisin, in the husband during the coverture, is indispensable to entitle his widow to dower; and that a legal seisin of a vested remainder is not sufficient for that purpose. As in this case there was an interposing estate for life, which was not determined until after the death of the husband, it is very clear that the tenant was not entitled to dower. The proceedings in the Probate Court are void ; and judgment must therefore be entered on the verdict.